Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
109, on page 3 line 18
153, on page 5 line 13
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
118, in figure 2
154, in figure 4
197, in figure 6, should be replaced with reference character 192
24, in figure 7
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: The specification includes reference characters 109 (page 3 line 18) and 153 (page 5 line 13) that do not appear in the drawings. The specification does not include reference characters 118 (figure 2), 154 (figure 4), 197 (figure 6), or 24 (figure 7) that appear in the drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "cart type-specific" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Additionally, it is not clear how “cart-specific fill settings” differ from “cart type-specific fill settings” from the claim alone. For example, if there are settings specific to one unique cart (cart-specific fill settings), and the cart should be replicated, it is unclear how the settings would not also be cart-type settings.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-13, 16, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonefas (US 20130213518 A1).

Regarding claim 1, Bonefas discloses a harvester control system that controls a harvester (91) to load a receiving vehicle (79) with harvested material, comprising: 
an optical sensor (imaging devices 10, 12) that generates an image of a portion of the receiving vehicle; 
an automated settings control system (image processing module 18) that identifies an optical characteristic (paragraphs 37-38: identified by container module 20, container position or perimeter 81) of the receiving vehicle based on the image of the portion of the receiving vehicle and that identifies fill settings corresponding to the optical characteristic of the receiving vehicle; 
a settings output component (alignment module 24) that outputs the fill settings; and 
an automatic cart filling control system (spout module 22) that automatically controls a position of a spout (89) on the harvester during a filling operation, during which the harvester fill the receiving vehicle with the harvested material, based on the fill settings.

Regarding claim 2, Bonefas discloses the harvester control system of claim 1 wherein the optical characteristic comprises an optical feature of the portion of the receiving vehicle and wherein the automated settings control system comprises: 
a specific cart matching component (container module 20) that accesses a set of feature-to-settings maps, each feature-to-settings map mapping optical features to settings values, to identify a matching map that has optical features that match the optical feature identified from the corresponding portion of the receiving vehicle (paragraph 40, edges 181 of perimeter 81 are matched with container reference data to identify the container position and a target zone).

Regarding claim 3, Bonefas discloses the harvester control system of claim 2 wherein the specific cart matching component (container module 20) is configured to, if a matching map is identified, obtain the settings values from the matching map and provide the settings values obtained from the matching map to the settings output component (paragraph 41, motion commands are determined to maintain alignment of the spout over the target of the container).

Regarding claim 6, Bonefas discloses the harvester control system of claim 1 wherein the automated settings control system comprises: a cart type classifier (container module 20, having container reference data) that identifies a cart type, indicative of a type of the receiving vehicle, based on the optical characteristic of the receiving vehicle (paragraph 38, lines 1-11).

Regarding claim 7, Bonefas discloses the harvester control system of claim 6 wherein the automated settings control system comprises: 
a cart type matching component (20) that accesses a set of cart type-to-settings maps, each cart type-to-settings map mapping a cart type value to a set of settings values, to identify a matching map that has a cart type value that matches the cart type of the receiving vehicle identified by the cart type classifier (paragraph 39, lines 1-9).

Regarding claim 8, Bonefas discloses the harvester control system of claim 7 wherein the cart type matching component is configured to, if a matching map is identified, obtain the set of settings values from the matching map and provide the settings values obtained from the matching map to the settings output component (paragraph 41, motion commands are determined to maintain alignment of the spout over the target of the container).

Regarding claim 11, Bonefas discloses a computer implemented method of controlling a harvester (91) to fill a receiving vehicle (79) with harvested material, the computer implemented method comprising: 
generating an image of a portion of a receiving vehicle (imaging devices 10, 12 are aimed at 79); 
identifying an optical characteristic (81) of the receiving vehicle based on the image of the portion of the receiving vehicle; 
obtaining fill settings (alignment of spout relative to container position) corresponding to the optical characteristic of the receiving vehicle; 
and automatically controlling (18, 22, 24) a position of a spout on the harvester during a filling operation, during which the harvester fills the receiving vehicle with harvested material, based on the fill settings.

Regarding claim 12, Bonefas discloses the computer implemented method of claim 11 wherein identifying an optical characteristic comprises identifying an optical feature of the portion of the receiving vehicle and wherein obtaining fill settings comprises: 
accessing a set of feature-to-settings maps, each feature-to-settings map mapping optical features to settings values; and identifying a feature-to-settings map as a matching map if the feature-to-settings map has optical features that match the optical feature identified from the corresponding portion of the receiving vehicle (paragraph 40, edges 181 of perimeter 81 are matched with container reference data to identify the container position and a target zone).

Regarding claim 13, Bonefas discloses the computer implemented method of claim 12 and further comprising: if a matching map is identified, obtaining the settings values from the matching map as the fill settings (paragraph 41, motion commands are determined to maintain alignment of the spout over the target of the container).

Regarding claim 16, Bonefas discloses the computer implemented method of claim 11 wherein obtaining fill settings comprises: applying the optical characteristic of the receiving vehicle to a classifier to identify a cart type (paragraph 38: model/layout), indicative of a type of the receiving vehicle; and accesses a set of cart type-to-settings maps, each cart type-to-settings map mapping a cart type value to a set of settings values, to identify a matching map that has a cart type value that matches the cart type of the receiving vehicle identified by the classifier (paragraph 39, lines 1-9).

Regarding claim 17, Bonefas discloses the computer implemented method of claim 16 wherein obtaining the fill settings comprises: if a matching map is identified, obtaining the set of settings values from the matching map (paragraph 41, motion commands are determined to maintain alignment of the spout over the target of the container).
Regarding claim 20, Bonefas discloses a computer implemented method of controlling a harvester to fill a receiving vehicle with harvested material, the computer implemented method comprising: 
generating an image (imaging devices 10, 12) of a portion of a receiving vehicle; 
identifying an optical characteristic (81) of the receiving vehicle based on the image of the portion of the receiving vehicle; 
determining whether cart-specific fill settings are identifiable based on the optical characteristic; 
if so, obtaining the cart-specific fill settings as selected fill settings; 
if cart-specific fill settings (model, layout, paragraph 38) are not identifiable, then determining whether cart type-specific fill settings (reference dimensions, paragraph 38) are identifiable based on the optical characteristic; 
if cart type-specific fill settings are identifiable, then obtaining the cart type-specific fill settings as the selected fill settings (paragraph 40, edges 181 of perimeter 81 are matched with container reference data to identify the container position and a target zone); 
if cart type-specific fill settings are not identifiable, then obtaining operator input fill settings as the selected fill settings (paragraph 48: mode controller 225 may determine whether to use an automated control mode of the spout or an operator-directed manual control mode of the spout based on… operational status of the first imaging device 10 or an image processing module 18); and 
automatically controlling a position of a spout on the harvester during a filling operation, during which the harvester fills the receiving vehicle with harvested material, based on the selected fill settings.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 9, 10, 14, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonefas in view of Dillon (US 9497898 B2).

Regarding claim 4, Bonefas discloses the harvester control system of claim 2. Bonefas further discloses a mode controller (225) that may determine whether to use an automated control mode of the spout or an operator-directed manual control mode of the spout (paragraph 48).
Bonefas does not disclose a new cart processing system configured to, if no matching map is identified, detect operator input settings values corresponding to the receiving vehicle and generate a feature-to-settings map that maps the optical feature of the receiving vehicle to the operator input settings values and provide the operator input settings values to the settings output component.
In the same field of endeavor, Dillon discloses a processing system (54) that uses optical sensors (38, 39) to measure the position of a harvester relative to a storage cart, and can automatically move the harvester into an ideal grain unloading position. Dillon further discloses that the processor is capable of learning and storing an optimum unloading position, indicated by an operator, for later use (col. 3 lines 7-13).
It would be obvious to one of ordinary skill in the art to provide the control system disclosed by Bonefas with the ability to learn and store unloading settings, as disclosed by Dillon, as a way of reducing the amount of time an operator must spend manually controlling the harvester when directed to do so by the mode controller. 

Regarding claim 5, Dillon, of the resultant combination, discloses the harvester control system of claim 4 wherein the new cart processing system comprises: 
a new cart identification system that generates an operator interface indicator (“Learn” button, col 4 lines 35) identifying the receiving vehicle as a new receiving vehicle for which no matching feature-to- settings map is found; 
a new settings detector that detects the operator input settings values corresponding to the new receiving vehicle; and 
a feature-to-settings map generator that generates the feature-to-settings map corresponding to the new receiving vehicle (col. 3 lines 7-13).

Regarding claim 9, Bonefas discloses the harvester control system of claim 7. Bonefas further discloses a mode controller (225) that may determine whether to use an automated control mode of the spout or an operator-directed manual control mode of the spout (paragraph 48). 
Bonefas does not disclose a new cart type processing system that generates an operator interface indicator identifying the receiving vehicle as being of a new receiving vehicle type for which no matching cart type-to-settings map is found; a new settings detector that detects operator input settings values corresponding to the new receiving vehicle type; and a cart type-to-settings map generator that generates a cart type-to-settings map corresponding to the new receiving vehicle.
In the same field of endeavor, Dillon discloses a processing system (54) that uses optical sensors (38, 39) to measure the position of a harvester relative to a storage cart, and can automatically move the harvester into an ideal grain unloading position. Dillon further discloses that the processor is capable of learning and storing an optimum unloading position, indicated by an operator, for later use (col. 3 lines 7-13).
It would be obvious to one of ordinary skill in the art to provide the control system disclosed by Bonefas with the ability to learn and store unloading settings, as disclosed by Dillon, as a way of reducing the amount of time an operator must spend manually controlling the harvester when directed to do so by the mode controller. 

Regarding claim 10, Dillon, of the resultant combination, discloses the harvester control system of claim 9 wherein the new cart type processing system comprises: a classifier training system (“Learn” button, col 4 lines 35) that trains the cart type classifier to recognize carts having the cart type of the receiving vehicle.

Regarding claim 14, Bonefas discloses the computer implemented method of claim 12 and further comprising: 
Bonefas does not disclose wherein if no matching map is identified, detecting operator input settings values corresponding to the receiving vehicle; and generating a feature-to-settings map that maps the optical feature of the receiving vehicle to the operator input settings values; and using the operator input settings values as the fill settings.
In the same field of endeavor, Dillon discloses a processing system (54) that uses optical sensors (38, 39) to measure the position of a harvester relative to a storage cart, and can automatically move the harvester into an ideal grain unloading position. Dillon further discloses that the processor is capable of learning and storing an optimum unloading position, indicated by an operator, for later use (col. 3 lines 7-13).
It would be obvious to one of ordinary skill in the art to provide the control system disclosed by Bonefas with the ability to learn and store unloading settings, as disclosed by Dillon, as a way of reducing the amount of time an operator must spend manually controlling the harvester when directed to do so by the mode controller. 

Regarding claim 15, Dillon, of the resultant combination, discloses the computer implemented method of claim 14 wherein generating a feature-to-settings map comprises: generating an operator interface indicator (“Learn” button, col 4 lines 35) identifying the receiving vehicle as a new receiving vehicle for which no matching feature-to-settings map is found; detecting the operator input settings values corresponding to the new receiving vehicle; and generating the feature-to-settings map corresponding to the new receiving vehicle.

Regarding claim 18, Bonefas discloses the computer implemented method of claim 17. Bonefas further discloses a mode controller (225) that may determine whether to use an automated control mode of the spout or an operator-directed manual control mode of the spout (paragraph 48). 
Bonefas does not disclose wherein if no matching cart type-to-settings map is found, generating an operator interface indicator identifying the receiving vehicle as being of a new receiving vehicle type; detecting operator input settings values corresponding to the new receiving vehicle type; and generating a cart type-to-settings map corresponding to the new receiving vehicle.
In the same field of endeavor, Dillon discloses a processing system (54) that uses optical sensors (38, 39) to measure the position of a harvester relative to a storage cart, and can automatically move the harvester into an ideal grain unloading position. Dillon further discloses that the processor is capable of learning and storing an optimum unloading position, indicated by an operator, for later use (col. 3 lines 7-13).
It would be obvious to one of ordinary skill in the art to provide the control system disclosed by Bonefas with the ability to learn and store unloading settings, as disclosed by Dillon, as a way of reducing the amount of time an operator must spend manually controlling the harvester when directed to do so by the mode controller. 

Regarding claim 19, Dillon, of the resultant combination, discloses the computer implemented method of claim 18 and further comprising: if no matching cart type-to-settings value is found, training the classifier (“Learn” button, col 4 lines 35) to recognize carts having the cart type of the receiving vehicle.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10830634 B2 discloses wherein wagon configuration data can be automatically learned by a control system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671